         Case 4:19-cv-01509-WIA Document 20 Filed 08/10/20 Page 1 of 39




                     UNITED STATES DISTRICT COURT
                    MIDDLE DISTRICT OF PENNSYLVANIA

    JULIE SHERMAN,                          )   CIVIL ACTION NO. 4:19-CV-1509
               Plaintiff,                   )
                                            )
                                            )
         v.                                 )   (ARBUCKLE, M.J.)
                                            )
    ANDREW M. SAUL,1
                 Defendant

                            MEMORANDUM OPINION

I.      INTRODUCTION

        Plaintiff Julie Sherman, an adult individual who resides in Tioga County,

Pennsylvania (within the Middle District of Pennsylvania), seeks judicial review of

the final decision of the Commissioner of Social Security (“Commissioner”) denying

her applications for disability insurance benefits and supplemental security income

under Titles II and XVI of the Social Security Act. Jurisdiction is conferred on this

Court pursuant to 42 U.S.C. § 405(g) and 42 U.S.C. § 1383(c)(3).




1
  Andrew Saul was sworn in as Commissioner of Social Security on June 17, 2019.
He is automatically substituted as a party pursuant to Fed. R. Civ. P. 25(d). See also
Section 205(g) of the Social Security Act, 42 U.S.C. §405(g) (action survives
regardless of any change in the person occupying the office of Commissioner of
Social Security). The caption in this case is amended to reflect this change.

                                    Page 1 of 39
        Case 4:19-cv-01509-WIA Document 20 Filed 08/10/20 Page 2 of 39




      This matter is before me, upon consent of the parties pursuant to 28 U.S.C.

§ 636(c) and Rule 73 of the Federal Rules of Civil Procedure. (Doc. 14). After

reviewing the parties’ briefs, the Commissioner’s final decision, and the relevant

portions of the certified administrative transcript, I find the Commissioner's final

decision is supported by substantial evidence. Accordingly, for the reasons stated

herein the Commissioner’s final decision is AFFIRMED.

II.   BACKGROUND & PROCEDURAL HISTORY

      On October 8, 2015, Plaintiff protectively filed applications for disability

insurance benefits and supplemental security income under Titles II and XVI of the

Social Security Act. (Admin. Tr. 155). In these applications, Plaintiff alleged she

became disabled as of May 26, 2010, when she was 40 years old, due to the following

conditions: back and leg problems, depression, anxiety, fear, memory loss, unable

to lift, push, and pull over 15 pounds, knee dislocates while walking, right leg has

rod and screws, and upper back pain. (Admin. Tr. 335). Plaintiff alleges that the

combination of these conditions affects her ability to lift, bend, stand, kneel, climb

stairs, retain information, concentrate, and understand. (Admin. Tr. 357). Plaintiff

graduated from high school and previously worked as a nursing assistant for

approximately 20 years. (Admin. Tr. 46, 68).



                                    Page 2 of 39
        Case 4:19-cv-01509-WIA Document 20 Filed 08/10/20 Page 3 of 39




      On April 13, 2016, Plaintiff’s applications were denied at the initial level of

administrative review. (Admin. Tr. 155). On April 22, 2016, Plaintiff requested an

administrative hearing. Id. On April 30, 2018, Plaintiff, assisted by her counsel,

appeared and testified during a video hearing before the Administrative Law Judge

(the “ALJ”) Mary J. Leary. (Admin. Tr. 154). On July 3, 2018, the ALJ issued a

decision denying Plaintiff’s applications for benefits. (Admin. Tr. 152). On

September 5, 2018, Plaintiff requested review of the ALJ’s decision by the Appeals

Council of the Office of Disability Adjudication and Review (“Appeals Council”).

(Admin. Tr. 269). On November 23, 2018, the Appeals Counsel sent Plaintiff’s case

back to an ALJ to give further consideration to the treating source opinion of Dr.

Ronald DiSimone (“Dr. DiSimone”). (Admin. Tr. 13, 175). In compliance with the

Appeals Council Order, on April 2, 2019, Plaintiff, assisted by her counsel, appeared

and testified during a video hearing before ALJ Jude B. Mulvey. (Admin. Tr. 31).

On April 12, 2019, the ALJ issued a decision denying Plaintiff’s applications for

benefits. (Admin. Tr. 10). On May 28, 2019, Plaintiff requested review of the ALJ’s

decision by the Appeals Council. (Admin. Tr. 7). On July 2, 2019, the Appeals

Council denied Plaintiff’s request for review. (Admin. Tr. 1).

      On August 30, 2019, Plaintiff initiated this action by filing a complaint. (Doc.

1). In the complaint, Plaintiff alleges that the ALJ’s decision denying the

                                    Page 3 of 39
        Case 4:19-cv-01509-WIA Document 20 Filed 08/10/20 Page 4 of 39




applications is not supported by substantial evidence, and improperly applies the

relevant law and regulations. (Doc. 1). As relief, Plaintiff requests that the ALJ’s

decision be vacated and benefits be awarded, or the matter be remanded for a de

novo hearing and new decision. Id. On November 14, 2019, the Commissioner filed

an answer. (Doc. 11). In the answer, the Commissioner maintains that the decision

holding that Plaintiff is not entitled to disability insurance benefits was made in

accordance with the law and regulations and is supported by substantial evidence.

Id. Along with the answer, the Commissioner filed a certified transcript of the

administrative record. (Doc. 12).

       Plaintiff’s Brief (Doc. 17), the Commissioner’s Brief (Doc. 18), and

Plaintiff’s Reply Brief (Doc. 19) have been filed. This matter is now ripe for

decision.

III.   STANDARDS OF REVIEW

            A. SUBSTANTIAL EVIDENCE REVIEW – THE ROLE OF THIS COURT

       When reviewing the Commissioner’s final decision denying a claimant’s

application for benefits, this Court’s review is limited to the question of whether the

findings of the final decision-maker are supported by substantial evidence in the

record. See 42 U.S.C. § 405(g); Johnson v. Comm’r of Soc. Sec., 529 F.3d 198, 200

(3d Cir. 2008); Ficca v. Astrue, 901 F. Supp. 2d 533, 536 (M.D. Pa. 2012).

                                    Page 4 of 39
        Case 4:19-cv-01509-WIA Document 20 Filed 08/10/20 Page 5 of 39




Substantial evidence “does not mean a large or considerable amount of evidence, but

rather such relevant evidence as a reasonable mind might accept as adequate to

support a conclusion.” Pierce v. Underwood, 487 U.S. 552, 565 (1988). Substantial

evidence is less than a preponderance of the evidence but more than a mere scintilla.

Richardson v. Perales, 402 U.S. 389, 401 (1971). A single piece of evidence is not

substantial evidence if the ALJ ignores countervailing evidence or fails to resolve a

conflict created by the evidence. Mason v. Shalala, 994 F.2d 1058, 1064 (3d Cir.

1993). But in an adequately developed factual record, substantial evidence may be

“something less than the weight of the evidence, and the possibility of drawing two

inconsistent conclusions from the evidence does not prevent [the ALJ’s decision]

from being supported by substantial evidence.” Consolo v. Fed. Maritime Comm’n,

383 U.S. 607, 620 (1966).

      “In determining if the Commissioner’s decision is supported by substantial

evidence the court must scrutinize the record as a whole.” Leslie v. Barnhart, 304 F.

Supp. 2d 623, 627 (M.D. Pa. 2003). The question before this Court, therefore, is not

whether Plaintiff is disabled, but whether the Commissioner’s finding that Plaintiff

is not disabled is supported by substantial evidence and was reached based upon a

correct application of the relevant law. See Arnold v. Colvin, No. 3:12-CV-02417,

2014 WL 940205, at *1 (M.D. Pa. Mar. 11, 2014) (“[I]t has been held that an ALJ’s

                                    Page 5 of 39
        Case 4:19-cv-01509-WIA Document 20 Filed 08/10/20 Page 6 of 39




errors of law denote a lack of substantial evidence.”) (alterations omitted); Burton v.

Schweiker, 512 F. Supp. 913, 914 (W.D. Pa. 1981) (“The Secretary’s determination

as to the status of a claim requires the correct application of the law to the facts.”);

see also Wright v. Sullivan, 900 F.2d 675, 678 (3d Cir. 1990) (noting that the scope

of review on legal matters is plenary); Ficca, 901 F. Supp. 2d at 536 (“[T]he court

has plenary review of all legal issues . . . .”).

             B. STANDARDS GOVERNING THE ALJ’S APPLICATION OF THE FIVE-STEP
                SEQUENTIAL EVALUATION PROCESS

       To receive benefits under the Social Security Act by reason of disability, a

claimant must demonstrate an inability to “engage in any substantial gainful activity

by reason of any medically determinable physical or mental impairment which can

be expected to result in death or which has lasted or can be expected to last for a

continuous period of not less than twelve months.” 42 U.S.C. § 423(d)(1)(A); 42

U.S.C. § 1382c(a)(3)(A); see also 20 C.F.R. § 404.1505(a); 20 C.F.R. § 416.905(a).2

To satisfy this requirement, a claimant must have a severe physical or mental

impairment that makes it impossible to do his or her previous work or any other

substantial gainful activity that exists in the national economy. 42 U.S.C. §


2
  Throughout this Report, I cite to the version of the administrative rulings and
regulations that were in effect on the date the Commissioner’s final decision was
issued. In this case, the ALJ’s decision, which serves as the final decision of the
Commissioner, was issued on April 12, 2019.
                                    Page 6 of 39
        Case 4:19-cv-01509-WIA Document 20 Filed 08/10/20 Page 7 of 39




423(d)(2)(A); 42 U.S.C. § 1382c(a)(3)(B); 20 C.F.R. § 404.1505(a); 20 C.F.R. §

416.905(a). To receive benefits under Title II of the Social Security Act, a claimant

must show that he or she contributed to the insurance program, is under retirement

age, and became disabled prior to the date on which he or she was last insured. 42

U.S.C. § 423(a); 20 C.F.R. § 404.131(a).

      In making this determination at the administrative level, the ALJ follows a

five-step sequential evaluation process. 20 C.F.R. § 404.1520(a); 20 C.F.R. §

416.920(a). Under this process, the ALJ must sequentially determine: (1) whether

the claimant is engaged in substantial gainful activity; (2) whether the claimant has

a severe impairment; (3) whether the claimant’s impairment meets or equals a listed

impairment; (4) whether the claimant is able to do his or her past relevant work; and

(5) whether the claimant is able to do any other work, considering his or her age,

education, work experience and residual functional capacity (“RFC”). 20 C.F.R. §

404.1520(a)(4); 20 C.F.R. § 416.920(a)(4).

      Between steps three and four, the ALJ must also assess a claimant’s RFC.

RFC is defined as “that which an individual is still able to do despite the limitations

caused by his or her impairment(s).” Burnett v. Comm’r of Soc. Sec., 220 F.3d 112,

121 (3d Cir. 2000) (citations omitted); see also 20 C.F.R. § 404.1520(e); 20 C.F.R.

§ 404.1545(a)(1); 20 C.F.R. § 416.920(e); 20 C.F.R. § 416.945(a)(1). In making this

                                    Page 7 of 39
        Case 4:19-cv-01509-WIA Document 20 Filed 08/10/20 Page 8 of 39




assessment, the ALJ considers all the claimant’s medically determinable

impairments, including any non-severe impairments identified by the ALJ at step

two of his or her analysis. 20 C.F.R. § 404.1545(a)(2); 20 C.F.R. § 416.945(a)(2).

      At steps one through four, the claimant bears the initial burden of

demonstrating the existence of a medically determinable impairment that prevents

him or her in engaging in any of his or her past relevant work. 42 U.S.C. § 423(d)(5);

42 U.S.C. § 1382c(a)(3)(H)(i) (incorporating 42 U.S.C. § 423(d)(5) by reference);

20 C.F.R. § 404.1512; 20 C.F.R. § 416.912; Mason, 994 F.2d at 1064. Once this

burden has been met by the claimant, it shifts to the Commissioner at step five to

show that jobs exist in significant number in the national economy that the claimant

could perform that are consistent with the claimant’s age, education, work

experience and RFC. 20 C.F.R. § 404.1512(b)(3); 20 C.F.R. § 416.912(b)(3);

Mason, 994 F.2d at 1064.

      The ALJ’s disability determination must also meet certain basic substantive

requisites. Most significant among these legal benchmarks is a requirement that the

ALJ adequately explain the legal and factual basis for this disability determination.

Thus, to facilitate review of the decision under the substantial evidence standard, the

ALJ's decision must be accompanied by “a clear and satisfactory explication of the

basis on which it rests.” Cotter v. Harris, 642 F.2d 700, 704 (3d Cir. 1981). Conflicts

                                    Page 8 of 39
        Case 4:19-cv-01509-WIA Document 20 Filed 08/10/20 Page 9 of 39




in the evidence must be resolved and the ALJ must indicate which evidence was

accepted, which evidence was rejected, and the reasons for rejecting certain

evidence. Id. at 706-707. In addition, “[t]he ALJ must indicate in his decision which

evidence he has rejected and which he is relying on as the basis for his finding.”

Schaudeck v. Comm’r of Soc. Sec., 181 F. 3d 429, 433 (3d Cir. 1999).

IV.   DISCUSSION

      Plaintiff raises the following arguments in her statement of errors:

      (1)    The ALJ failed to follow the treating physician rule rendering
             her RFC determination unsupported by substantial evidence.

      (2)    The ALJ failed to reconcile the opinion evidence with her RFC
             determination, rendering her RFC determination unsupported
             by substantial evidence.

      A.     THE ALJ’S DECISION DENYING PLAINTIFF’S APPLICATION(S)

      In her April 12, 2019 decision, the ALJ found that Plaintiff met the insured

status requirement of Title II of the Social Security Act through September 30, 2015.

(Doc. 17, p. 16). Plaintiff’s applications were evaluated at steps one through five of

the sequential evaluation process.

      At step one, the ALJ found that Plaintiff had not engaged in substantial gainful

activity since March 2, 2013, the day after the prior ALJ’s decision. (Admin. Tr. 16).

At step two, the ALJ found that, during the relevant period, Plaintiff had the

following medically determinable severe impairment(s): degenerative disc disease
                                     Page 9 of 39
       Case 4:19-cv-01509-WIA Document 20 Filed 08/10/20 Page 10 of 39




of the lumbar spine, bilateral hip disorder, depressive disorder, bipolar disorder, and

anxiety. Id. At step three, the ALJ found that, during the relevant period, Plaintiff

did not have an impairment or combination of impairments that met or medically

equaled the severity of an impairment listed in 20 C.F.R. Part 404, Subpart P,

Appendix 1. (Admin. Tr. 16-17).

      Between steps three and four, the ALJ assessed Plaintiff’s RFC. The ALJ

found that, during the relevant period, Plaintiff retained the RFC to engage in

sedentary work as defined in 20 C.F.R. § 404.1567(a) and 20 C.F.R. § 416.967(a).

(Admin. Tr. 18). The ALJ fashioned the following RFC assessment:

      After careful consideration of the entire record, I find that the claimant
      has the residual functional capacity to perform sedentary work as
      defined in 20 C.F.R. 404.1567(a) and 416.967(a) except she may
      lift/carry 15 pounds or less. She is prohibited from climbing ladders,
      ropes, or scaffolds. She can occasionally balance, stoop, crouch, climb
      stairs, kneel, or crawl. She can perform simple, routine, repetitive work
      involving only simple work-related decisions with few, if any,
      workplace changes. She can perform work which does not require more
      than simple, short interactions with supervisors or coworkers, and does
      not require anything more than occasional contact with the public.
      Although she may work in proximity with others, the tasks performed
      should not require working in conjunction with others and should
      predominantly involve working with objects rather than people. She
      can utilize a sit/stand option where she can change position after 1 hour
      for 5 minutes per hour without being off task. She can frequently
      bilaterally reach in all directions.

Id.


                                    Page 10 of 39
       Case 4:19-cv-01509-WIA Document 20 Filed 08/10/20 Page 11 of 39




      At step four, the ALJ found that, Plaintiff could not engage in any past relevant

work. (Admin. Tr. 22). At step five, the ALJ found that, considering Plaintiff’s age,

education, and work experience, Plaintiff could engage in other work that existed in

the national economy. (Admin. Tr. 23). To support her conclusion, the ALJ relied

on testimony given by a vocational expert during Plaintiff’s administrative hearing

and cited the following three (3) representative occupations: microfilm document

preparer, DOT#249.587-018; stuffer, DOT#731.685-014; addresser, DOT#209.587-

010. (Admin. Tr. 23-24).

      B.     STANDARD FOR DETERMINING WHETHER SUBSTANTIAL EVIDENCE
             SUPPORTS THE ALJ’S RFC ASSESSMENT

      Each of Plaintiff’s arguments concern the ALJ’s assessment of the RFC

between steps three and four of the sequential analysis. Plaintiff argues that in failing

to accord controlling weight to the treating physicians of record—Dr. DiSimone and

Dr. James Manning (“Dr. Manning”)—and in failing to properly consider the

opinion of Dr. Shelley Ross (“Dr. Ross”)—the State agency consultant—the ALJ

erred in formulating the RFC assessment. In other words, Plaintiff argues that the

ALJ’s RFC determination is not supported by substantial evidence.

      The determination of an individual’s RFC falls solely within the purview of

the ALJ. 20 C.F.R. § 404.1546(c); SSR 96-8P, 1996 WL 374184 (S.S.A. July 2,

1996). RFC means “that which an individual is still able to do despite the limitations
                                     Page 11 of 39
       Case 4:19-cv-01509-WIA Document 20 Filed 08/10/20 Page 12 of 39




caused by his or her impairment(s).’” Burnett v. Commissioner of Social Sec. Admin.,

220 F.3d 112, at 121 (3d Cir. 2000) (quoting Hartranft v. Apfel, 181 F.3d 358, 359

(3d Cir. 1999)). It reflects the most that an individual can still do, despite his or her

limitations, and is used at steps four and five to evaluate the claimant’s case. 20

C.F.R. §§ 404.1520, 404.1545; SSR 96-8P, 1996 WL 374184 at *2. The Court’s

“review of the ALJ’s assessment of the [claimant]’s RFC is deferential,” and the

“RFC assessment will not be set aside if it is supported by substantial evidence.”

Black v. Berryhill, No. 16-1768, 2018 WL 4189661 at *3 (M.D. Pa. Apr. 13, 2018);

see also Martin v. Comm’r of Soc. Sec., 547 F. App’x 153, 160 (3d Cir. 2013) (“We

examine the ALJ’s conclusions as to a claimant’s RFC with the deference required

of the substantial evidence standard of review.” (internal quotation marks omitted)).

      In assessing a claimant’s RFC, the ALJ must consider all the evidence of the

record and, regardless of its source, “evaluate every medical opinion . . . receive[d].”

Burnett, 220 F.3d at 121 (internal citations omitted); see 20 C.F.R. § 404.1527(c);

see also SSR 96-8P, 1996 WL 374182, at *2 (“RFC is assessed by adjudicators at

each level of the administrative review process based on all of the relevant evidence

in the case record, including information about the individual's symptoms and any

‘medical source statements’”). If a conflict exists in the evidence, “the ALJ may

choose whom to credit but ‘cannot reject evidence for no reason or the wrong

                                     Page 12 of 39
       Case 4:19-cv-01509-WIA Document 20 Filed 08/10/20 Page 13 of 39




reason.’” Plummer v. Apfel, 186 F.3d 422, 429 (3d Cir. 1999) (quoting Mason, 994

F.2d at 1066); see also Morales v. Apfel, 225 F.3d 310, 317 (3d Cir. 2000). It is the

duty of the ALJ to explain the rationale for the weight afforded to each medical

opinion, as this allows for meaningful judicial review. Plummer, 186 F.3d at 429

(“The ALJ must consider all the evidence and give some reason for discounting the

evidence that [the ALJ] rejects.” (quoting Mason, 994 F.2d at 1066)).

      Applying the above standard to the present record, I find substantial evidence

to support the ALJ’s RFC determination.

      C.     WHETHER SUBSTANTIAL EVIDENCE SUPPORTS THE ALJ’S ASSIGNMENT
             OF PARTIAL WEIGHT TO THE OPINION OF DR. DISIMONE AND DR.
             MANNING

      Plaintiff’s first claim of error challenges the ALJ’s consideration of the

medical opinions of Plaintiff’s treating physicians – Dr. DiSimone and Dr. Manning.

Specifically, Plaintiff argues that the ALJ failed to assess the opinions of Dr.

DiSimone and Dr. Manning pursuant to the treating physician rule.

      Plaintiff’s argument is under 20 C.F.R. §§ 404.1527(c) and 416.927(c)(2) –

provisions commonly referred to as the “treating physician rule.” These provisions

provide:

      (c) How we weigh medical opinions. Regardless of its source, we will
      evaluate every medical opinion we receive. Unless we give a treating
      source’s medical opinion controlling weight under paragraph (c)(2) of
      this section, we consider all of the following factors in deciding the
                                  Page 13 of 39
       Case 4:19-cv-01509-WIA Document 20 Filed 08/10/20 Page 14 of 39




      weight we give to any medical opinion.

      ....

         (3) Treating relationship. Generally, we give more weight to medical
         opinions from your treating sources, since these sources are likely
         to be the medical professionals most able to provide a detailed,
         longitudinal picture of your medical impairment(s) and may bring a
         unique perspective to the medical evidence that cannot be obtained
         from the objective medical findings alone or from reports of
         individual examinations, such as consultative examinations or brief
         hospitalizations. If we find that a treating source’s medical opinion
         on the issue(s) of the nature and severity of your impairment(s) is
         well-supported by medically acceptable clinical and laboratory
         diagnostic techniques and is not inconsistent with the other
         substantial evidence in your case record, we will give it controlling
         weight. When we do not give the treating source’s medical opinion
         controlling weight, we apply the factors listed in paragraphs (c)(2)(i)
         and (c)(2)(ii) of this section, as well as the factors in paragraphs
         (c)(3) through (c)(6) of this section in determining the eight to give
         the medical opinion. We will always give good reasons in our notice
         of determination or decision for the weight we give your treating
         source’s medical opinion.

20 C.F.R. § 404.1527(c)(2); 20 C.F.R. § 416.927(c)(2).

      “Where a conflict in the evidence exists, the ALJ may choose whom to credit

but ‘cannot reject evidence for no reason or the wrong reason.’” Plummer, 186 F.3d

at 429 (quoting Mason, 994 F.2d at 1066). This principle applies with particular

force to the opinion of a treating physician. See 20 C.F.R. § 404.1527(c); see also

20 C.F.R. § 416.927(c). “A treating source’s opinion is not entitled to controlling

weight if it is ‘inconsistent with other substantial evidence in [the] case record.’”

                                   Page 14 of 39
       Case 4:19-cv-01509-WIA Document 20 Filed 08/10/20 Page 15 of 39




Scouten v. Comm’r Soc. Sec., 722 Fed. Appx. 288, 290 (3d Cir. 1999) (quoting 20

C.F.R. § 404.1527(c)).

          1.       Dr. DiSimone

      Regarding Dr. DiSimone’s opinion, Plaintiff argues that the ALJ accorded

partial weight to Dr. DiSimone’s opinion, accepting only the restriction to lifting no

more than 15 pounds. Plaintiff asserts that the ALJ, however, rejected the remainder

of Dr. DiSimone’s opinion as inconsistent with the objective evidence, citing only

subjective evidence of pain. Id. Specifically, Plaintiff argues:

      The ALJ did not include in her RFC any restrictions on bending or
      twisting, and she rejected Dr. DiSimone’s opinion regarding sitting,
      standing, and walking, which Dr. DiSimone noted Plaintiff could not
      perform due to her fusion surgery. T 794, 801. While accepting Dr.
      DiSimone’s restriction to lifting no more than 15 pounds, the ALJ
      rejected his opinion that Plaintiff could not perform frequent lifting.
      The ALJ, aside from citing Plaintiff’s subjective pain complaints, failed
      to explain why she rejected these portions of Dr. DiSimone’s opinion.
      The limited range of motion is purely mechanical and has nothing to do
      with pain, which fully supports Dr. DiSimone’s opinion that Plaintiff
      cannot bend or twist. She is actually incapable of doing so.

      The ALJ cannot use her own credibility findings to reject a treating
      physician’s opinion. Morales, 225 F.3d at 317. This is especially so in
      cases where the treating physician credits Plaintiff’s complaints as
      consistent with the objective tests. Frankenfield v. Bowen, 861 F.2d
      405, 408 (3d Cir. 1988).

(Doc. 17 p. 12).

      Plaintiff further argues that that the ALJ’s errors are harmful because the

                                    Page 15 of 39
        Case 4:19-cv-01509-WIA Document 20 Filed 08/10/20 Page 16 of 39




vocational expert was not asked what effect, the inability to bend or twist would

have on Plaintiff’s ability to work. Plaintiff asserts:

       When [the vocational expert was] asked if Plaintiff could perform work
       with the sitting, standing, and walking limitations, the [vocational
       expert] testified that [Plaintiff] could not. T 55. It is assumed that all
       work would be precluded if Plaintiff were unable to lift any amount of
       weight frequently, as even sedentary work requires frequent lifting. 20
       C.F.R. §§ 404.1567(a), 416.967(a). Therefore, [the] ALJ’s errors in
       assessing Dr. DiSimone’s opinion require remand.

Id. at p. 13.

       In response, the Commissioner argues:

       The ALJ reasonably gave Dr. DiSimone’s opinion partial weight. (Tr.
       19). The ALJ explicitly accounted for the lifting restrictions assessed
       by Dr. DiSimone by finding that Plaintiff was more limited in her
       ability to lift and carry than assessed by the reviewing state agency
       physicians, and also included a sit/stand option. (Tr. 19). However, the
       ALJ found that further limitations were not supported by the objective
       evidence of record.

       ....

       Although Plaintiff claims that Dr. DiSimone’s opinion that she was
       unable to bend, or twist was supported by her surgery (ECF No. 17 at
       12), Plaintiff points to no treatment records documenting a limited
       ability to bend or twist as might support such an assessment.

       ....

       Nor was the ALJ required to present the vocational expert with a
       question including hypothetical limitations of an inability to bend or
       twist; the ALJ need only include in the hypothetical question
       impairments that are supported by the record.

                                     Page 16 of 39
       Case 4:19-cv-01509-WIA Document 20 Filed 08/10/20 Page 17 of 39




      ....

      Additionally, in any event, Plaintiff has not demonstrated that an
      inability to bend or twist as assessed by Dr. DiSimone would prevent
      her from performing the jobs identified by the vocational expert, as
      none of the job descriptions for these positions identify bending or
      twisting as a positional requirement.

(Doc. 18 pp. 12-15) (emphasis in original).

          2.    Dr. Manning

      Plaintiff also challenges the ALJ’s consideration of Dr. Manning’s opinion.

Specifically, Plaintiff contends that the ALJ purported to accept the social

limitations, but in actuality, only accepted the limitation regarding interaction with

the public. Plaintiff argues that the ALJ claimed that Dr. Manning’s opinion was

inconsistent with her mental status examinations, which were normal, except for

impaired concentration and attention. Plaintiff, however, argues that the ALJ’s

reliance on her normal mental status examinations were misplaced because the ALJ

accepted that the mental status examinations showed impaired concentration and

attention, but failed to explain why that finding alone did not support Dr. Manning’s

opinion. Plaintiff argues:

      Dr. Manning opined Plaintiff had mild limitations in the ability to carry
      out simple instructions (T 723), which could easily be caused by her
      impaired attention and concentration. Likewise, Plaintiff’s social
      functioning limitations could be caused by impaired attention and
      concentration. The ALJ simply cannot discredit Dr. Manning’s opinion
      as inconsistent with the impaired attention and concentration noted on
                                  Page 17 of 39
       Case 4:19-cv-01509-WIA Document 20 Filed 08/10/20 Page 18 of 39




      examination when she does not have the expertise to determine exactly
      what limitations can be caused solely by that finding. Morales, 225 F.3d
      at 317; Frankenfield, 861 F.2d at 408.

(Doc. 17 p. 14).

      Plaintiff further argues that the ALJ’s errors in assessing Dr. Manning’s

opinion creates error at step five of the sequential analysis. Plaintiff contends:

      The ALJ’s errors in assessing Dr. Manning’s opinion are harmful, as
      the [vocational expert] was never asked about further limitations and
      mental functioning. Therefore, the record does not support the ALJ’s
      finding at step five once all her limitations are considered.

Id.

      In response, the Commissioner argues:

      The ALJ included Dr. Manning’s assessment that Plaintiff had social
      limitations by limiting her to simple, short interactions with
      supervisors/coworkers and no more than occasional contact with the
      public, but found that the remainder of his assessment was not
      supported by the objective evidence in the record. (Tr. 20).

      ....

      Although Plaintiff claims the ALJ erred in noting that Plaintiff often
      had normal mental status examinations (ECF No. 17 at 13-14), courts
      in this Circuit have found that normal mental status examination
      findings may constitute substantial evidence upon which an ALJ can
      rely.

      ....

      Additionally, Plaintiff’s statement that her social functioning
      limitations “could be caused by impaired attention and concentration”
      (ECF No. 17 at 14) is speculative and unsupported by any citation to
                                  Page 18 of 39
       Case 4:19-cv-01509-WIA Document 20 Filed 08/10/20 Page 19 of 39




      the record. And, any limitations unsupported by the record were not
      required to be presented to the vocational expert.

(Doc. 18 p. 17, 19-20).

          3.    Treatment of Dr. DiSimone and Dr. Manning’s Medical Opinions

      I am not persuaded by Plaintiff’s argument that the ALJ’s decision to assign

partial weight to the medical opinions of Dr. DiSimone and Dr. Manning partial

weight was not supported by substantial evidence. I find that substantial evidence

does, in fact, support the ALJ’s consideration of Plaintiff’s treating physicians—Dr.

DiSimone and Dr. Manning. “A cardinal principal guiding disability eligibility

determinations is that the ALJ accord treating physicians reports great weight,

especially when their opinions reflect expert judgement based, on a continuing

observation of the patient’s condition over a prolonged period of time. Morales, 225

F.3d at 317. However, a “treating source’s opinion is not entitled to controlling

weight if it is ‘inconsistent with the other substantial evidence in [the] case record.

Scouten, 722 F. App’x at 290 (alteration in original) (quoting 20 C.F.R. §

404.1527(c)(2)).

      In this case, the ALJ was confronted by a record marked by contrasting

medical opinions and inconsistencies regarding Plaintiff’s abilities and limitations.

Reconciling the discordant and conflicting threads of evidence, the ALJ assigned

partial weight to the medical opinions of Plaintiff’s treating physicians—Dr.
                               Page 19 of 39
       Case 4:19-cv-01509-WIA Document 20 Filed 08/10/20 Page 20 of 39




DiSimone and Dr. Manning.

      In March 2010, Dr. DiSimone imposed permanent restrictions on Plaintiff,

confining Plaintiff to limited duty, including no lifting, pushing, or pulling more than

15 pounds, no bending, stooping, or squatting. (Admin. Tr. 794). In December 2017,

Dr. DiSimone opined that Plaintiff could not engage in repetitive bending, twisting,

or lifting greater than 20 pounds. (Admin. Tr. 738). In April 2018, Dr. DiSimone

opined that Plaintiff could not lift more than 15 pounds or walk a block at a

reasonable pace on rough or uneven surfaces. (Admin. Tr. 801).

      The ALJ accorded partial weight to Dr. DiSimone’s conclusion that Plaintiff

could only lift and carry 15 pounds and should avoid lifting greater than 20 pounds.

(Admin. Tr. 18-19). The ALJ reasoned that Dr. DiSimone was Plaintiff’s orthopedic

surgeon. (Admin. Tr. 19). Thus, this aspect of his opinion was consistent with the

fact that Plaintiff underwent back surgery in December 2017. Id. The ALJ, however,

rejected the remainder of Dr. DiSimone’s assessments and opinions, finding that

they were not supported by the objective evidence in the record. Id. Instead, the ALJ

found that the postoperative records following Plaintiff’s second surgery

demonstrated that Plaintiff denied experiencing any pain, including leg pain, and

that she was walking on a daily basis. Id. Moreover, the ALJ noted that the record

evidence demonstrated that Plaintiff denied taking any pain medication, that Plaintiff

                                    Page 20 of 39
       Case 4:19-cv-01509-WIA Document 20 Filed 08/10/20 Page 21 of 39




denied any lower extremity radicular pain, and that Plaintiff stated that she was doing

pretty good. Id. The ALJ further concluded that he accounted for Plaintiff’s need to

wear a back brace by restricting Plaintiff to sedentary work with a sit and stand

option and limited postural activities. Id.

      Dr. Manning, who examined Plaintiff in March 2018, opined that Plaintiff had

marked limitations in the following areas: understanding and remembering simple

instructions;   interacting   appropriately    with   supervisors;    and    responding

appropriately to usual work situations and changes in a routine work setting. (Admin.

Tr. 723-724). Dr. Manning further opined that Plaintiff had moderate limitations in

the ability to make judgements on simple work-related decisions; moderate

limitations in the ability to interact appropriately with the public; extreme limitations

in understanding and remembering complex instructions; extreme limitations in

carrying out complex instructions; and extreme limitations in the ability to make

judgements on complex work-related decisions, and extreme limitations in

interacting appropriately with co-workers. (Admin. Tr. 723-25).

      The ALJ assigned partial weight to Dr. Manning’s opinion, accounting for the

social limitations identified by Dr. Manning by restricting Plaintiff to simple, short

interactions with supervisors or coworkers, and nothing more than occasional

contact with the public. (Admin. Tr. 20). The ALJ, however, also rejected the

                                     Page 21 of 39
       Case 4:19-cv-01509-WIA Document 20 Filed 08/10/20 Page 22 of 39




remainder of Dr. Manning’s assessment, finding that it was not supported by the

objective evidence in record. Id. Specifically, the ALJ reasoned that updated

counseling records noted that Plaintiff was “doing pretty good,” and that Plaintiff

felt stable on her current medication regimen. Id. The ALJ further concluded that

with the exception of Plaintiff’s impaired concentration and attention, her mental

status evaluation was normal, which contradicted the significant functional

limitations Dr. Manning identified. Id. For example, the record demonstrated that

Plaintiff was alert and oriented; Plaintiff exhibited good hygiene and dressed

casually; Plaintiff maintained good eye contact without psychomotor abnormalities;

and Plaintiff was consistently cooperative. Id. The ALJ also found that Plaintiff’s

mental status examinations revealed that Plaintiff’s thought content was consistently

negative for suicidal, homicidal, or violent ideation, that Plaintiff denied a history of

auditory hallucinations or delusions, that Plaintiff’s cognition was grossly intact, and

that Plaintiff denied experiencing any side effects from her medications. Id. Further,

in assigning partial weight to Dr. Manning’s opinion, the ALJ found that updated

progress notes described Plaintiff’s psychiatric evaluations as normal. Id. The ALJ

also found that Plaintiff’s counseling records indicated that she was assigned a

Global Assessment of Functioning (“GAF”) score of 60 to 65, which was



                                     Page 22 of 39
       Case 4:19-cv-01509-WIA Document 20 Filed 08/10/20 Page 23 of 39




inconsistent with the “marked” and “extreme” limitations Dr. Manning identified.3

Id. Thus, the ALJ accorded partial weight to the social restrictions Dr. Manning

identified and afforded limited weight to the remainder of his assessment. Id.

      Here, the ALJ accounted for the social limitations identified by Dr. Manning

by restricting Plaintiff to “simple, short interactions with supervisors or coworkers,

and nothing more than occasional contact with the public.” (Admin. Tr. 20). The

ALJ, however, rejected the remainder of Dr. Manning’s opinion, finding that it was

not supported by substantial evidence. Id. It is the right and responsibility of the ALJ

to make such assessments, and I find that the ALJ’s decision is supported by

substantial evidence.

          4.    The ALJ’s Support for Discounting the Opinions of Dr. DiSimone
                and Dr. Manning

      The ALJ discounted the opinions of Dr. DiSimone and Dr. Manning in light

of other contrasting medical opinions and findings. I summarize these medical


3
  The Global Assessment of Functioning (“GAF”), scores are used to rate the
seriousness of a mental illness. It measures how much an individual’s symptoms
affect his or her daily life on a scale of 0-100. Scores in the range of 51-60
demonstrate moderate symptoms (e.g. flats and circumstantial speech, occasional
panic attacks) or moderate difficulty in social occupational, or social functioning
(e.g., few friends, conflicts with co-workers). Scores in the range of 61-70
demonstrate some mild symptoms (e.g. depressed mood and mild insomnia) or some
difficulty in social occupational, or school functioning (e.g., occasional truancy, or
theft within the household), but generally functioning pretty well and some
meaningful interpersonal relationships.
                                    Page 23 of 39
       Case 4:19-cv-01509-WIA Document 20 Filed 08/10/20 Page 24 of 39




opinions and findings and the ALJ’s treatment of these opinions.

      In March 2016, Dr. Justine Magurno (“Dr. Magurno”) prepared a medical

source statement of Plaintiff’s ability to perform work-related activities. (Admin. Tr.

487). In the evaluation, Dr. Magurno opined that Plaintiff was capable of sitting for

six hours in an eight-hour workday, and that Plaintiff could stand and walk for three

hours in an eight-hour workday. (Admin. Tr. 483). Dr. Magurno further opined that

Plaintiff was capable of frequently lifting and carrying no more than ten pounds,

occasionally lifting and carrying no more than 20 pounds, and could never lift 50

pounds or greater. (Admin. Tr. 482). Additionally, Dr. Magurno opined that Plaintiff

could occasionally climb stairs and ramps, could occasionally stoop, could

occasionally operate foot controls, could frequently balance, kneel, crouch, and

crawl, and could never climb ladders or scaffolds. (Admin. Tr. 484-85). In terms of

environmental hazards, Dr. Magurno opined that Plaintiff could never be exposed to

unprotected heights and vibration; that Plaintiff could occasionally move mechanical

parts; and that Plaintiff could tolerate exposure to humidity, wetness, dust, odors,

fumes and pulmonary irritants, heat, and cold, and was capable of operating a motor

vehicle. (Admin. Tr. 486).

      The ALJ afforded partial weight to Dr. Magurno’s opinion, finding that based

upon Dr. Magurno’s opinion, Plaintiff was capable of performing sedentary work.

                                    Page 24 of 39
       Case 4:19-cv-01509-WIA Document 20 Filed 08/10/20 Page 25 of 39




(Admin. Tr. 19). The ALJ further stated that she afforded partial weight to Dr.

Magurno’s opinion based upon her programmatic expertise and based upon the fact

that Dr. Magurno’s opinion was generally consistent with the diagnostic images in

record. Id. The ALJ further explained that the lifting restrictions identified by Dr.

DiSimone were accounted for in the RFC by finding that Plaintiff had no greater

lifting or carrying restrictions than those opined by Dr. Magurno and by including a

sit and stand option within the established RFC. Id. The ALJ, however, did not adopt

the bilateral foot controls and hazardous restrictions identified by Dr. Magurno,

finding that these limitations were not supported by an underlying “severe”

impairment. Id.

      In March 2016, Dr. James Butcofski (“Dr. Butcofski”) prepared a Physical

Residual Functional Capacity Assessment. (Admin. Tr. 121-22, 140-42). In his

evaluation, Dr. Butcofski opined that Plaintiff was capable of sitting for

approximately six hours in an eight-hour workday and was capable of standing and

walking for four-hours total. (Admin. Tr. 121, 140). Dr. Butcofski opined that

Plaintiff was capable of occasionally lifting and carrying twenty pounds and was

capable of frequently lifting and carrying ten pounds. Id. Dr. Butcofski further

opined that Plaintiff was capable of occasionally climbing ramps and stairs,

balancing, stooping, kneeling, crouching, crawling, could never climb ladders,

                                   Page 25 of 39
       Case 4:19-cv-01509-WIA Document 20 Filed 08/10/20 Page 26 of 39




ropes, and scaffolds, and was limited in her lower extremities. (Admin. Tr. 121-22,

140-41). Additionally, Dr. Butcofski opined that Plaintiff should avoid extreme cold,

fumes, odors, dusts, gases, poor ventilation, and hazards (machinery, heights, etc.).

(Admin. Tr. 122, 141). Dr. Butcofski, however, opined that Plaintiff could have

unlimited exposure to extreme heat, wetness, humidity, noise, and vibration. Id.

      The ALJ accorded partial weight to Dr. Butcofski’s opinion, finding his

opinion generally consistent with the diagnostic images in the records. Id.

Additionally, the ALJ noted that Dr. Butcofski’s opinion further supported the ALJ’s

conclusion that Plaintiff was capable of performing sedentary work. Id. The ALJ,

however, noted that she did not adopt the respiratory limitations provided by Dr.

Butcofski because they were not supported by an underlying “severe” impairment.

Id.

      In April 2016, Dr. Shelley Ross (“Dr. Ross”) completed a Mental Residual

Functional Capacity Assessment. In the assessment, Dr. Ross examined Plaintiff

under the following categories of limitation: (1) understanding and memory, (2)

sustained concentration and persistence, (3) social interaction, and (4) adaption.

(Admin. Tr. 123). In the category of understanding and memory, Dr. Ross concluded

that Plaintiff had no limitations. Id. In the category of sustained concentration and

persistence, Dr. Ross opined that Plaintiff had moderate limitations in the following

                                   Page 26 of 39
       Case 4:19-cv-01509-WIA Document 20 Filed 08/10/20 Page 27 of 39




areas: the ability to carry out detailed instructions; the ability to maintain attention

and concentration for extended periods; the ability to perform activities within a

schedule, maintain regular attendance, and be punctual within customary tolerances;

the ability to sustain an ordinary routine without special supervision; the ability to

work in coordination with or in proximity to others without being distracted by them;

and the ability to complete a normal workday and workweek without interruptions

from psychologically based symptoms to perform at a consistent pace without an

unreasonable number and length of rest periods. Id. Dr. Ross opined, however, that

Plaintiff had no limitations in the ability to carry out very short and simple

instructions and no limitations in the ability to make simple work-related decisions.

Id.

      In the category of social interaction, Dr. Ross concluded that Plaintiff had

moderate limitations in the following categories: the ability to ask simple questions

or request assistance; the ability to accept instructions and respond appropriately to

criticism from supervisors; the ability to get along with coworkers or peers without

distracting them or exhibiting behavioral extremes; and the ability to maintain

socially appropriate behavior and to adhere to basic standards of neatness and

cleanliness. (Admin. Tr. 124). Dr. Ross opined, however, that Plaintiff had a marked

limitation in her ability to interact appropriately with the general public. Id.

                                     Page 27 of 39
       Case 4:19-cv-01509-WIA Document 20 Filed 08/10/20 Page 28 of 39




      Lastly, in the category of adaption, Dr. Ross concluded that Plaintiff had

moderate limitations in the ability to respond appropriately to changes in the work

setting and moderate limitations in the ability to set realistic goals or make plans

independently of others. (Admin. Tr. 124). Dr. Ross opined, however, that Plaintiff

had no significant limitations in the ability to be aware of normal hazards and take

appropriate precautions and no significant limitations in the ability to travel in

unfamiliar places or use public transportation. Id.

      The ALJ accorded partial weight to Dr. Ross’s opinion.4 (Admin. Tr. 19). The

ALJ reasoned that the assignment of partial weight to the opinion of Dr. Ross was

based on her programmatic expertise. Id. The ALJ further explained that the opinion

of Dr. Ross was supported by the counseling records, which demonstrated that

Plaintiff was doing well, that Plaintiff was stable on her medications, and that

Plaintiff experienced no difficulty sleeping or eating, and that Plaintiff’s psychiatric

evaluation revealed normal findings. (Admin. Tr. 19-20).

      In weighing the opinion evidence of record, the ALJ also considered

Plaintiff’s GAF scores of record. (Admin. Tr. 20). As mentioned above, the record

evidence demonstrated that Plaintiff was assigned a GAF score of 60 to 65. Id. The



4
 Plaintiff also argues that the ALJ erred in assigning partial weight to the opinion
of Dr. Ross. I address this argument later in this opinion.
                                    Page 28 of 39
       Case 4:19-cv-01509-WIA Document 20 Filed 08/10/20 Page 29 of 39




ALJ assigned limited weight to the GAF scores of record, without any further

discussion of what they were, concluding that they were subjectively assessed scores

that revealed only snapshots of the claimant’s behavior, and were neither

standardized nor based on normative data. Id. Plaintiff does not point to any GAF

Score in the record that was improperly ignored.

      The ALJ discounted the opinions of Dr. DiSimone and Dr. Manning in light

of these contrasting medical opinions and findings but also cited to other record

evidence, including Plaintiff’s own statements. For example, while Plaintiff reported

and testified to various limitations—e.g., she cannot lift, carry, push, or pull over 15

pounds, she cannot bend, she can only walk for more than 15 minutes, she has

memory problems, etc., (Admin. Tr. 351, 357)—she also reported that she could

attend to her personal needs, cook, clean, do laundry, go shopping, manage her

finances, and engage in leisure activities, such as watching TV, listening to the radio,

reading, and socializing with friends. (Admin. Tr. 354, 479).

      Whereas, as here, the “ALJ provide[s] sufficient reasons for the weight given

to the evidence from [a] . . . treating physician[],” which reasons, in most cases can

be set forth in a sentence or short paragraph, there is no basis for disturbing the ALJ’s

weight determination. Sponheimer v. Comm’r of Soc. Sec., 734 F. App’x 805, 807

(3d Cir. 2018). Plaintiff’s argument simply asks the court to re-weigh the evidence,

                                     Page 29 of 39
       Case 4:19-cv-01509-WIA Document 20 Filed 08/10/20 Page 30 of 39




which this court cannot do. Rutherford v. Barnhart, 399 F.3d 546, 552 (3d Cir.

2005) (“In the process of reviewing the record for substantial evidence, we may not

‘weigh the evidence or substitute our own conclusions for those of the fact-finder.”’

(quoting Williams v. Sullivan, 970 F.2d 1178, 1182 (3d Cir. 1992))). Because the

Court cannot re-weigh the evidence, I find the ALJ has not erred in assigning partial

weight to the opinions of Dr. DiSimone and Dr. Manning. Remand is not warranted

regarding the ALJ’s assignment of partial weight to the medical opinions of Dr.

DiSimone and Dr. Manning.

         5.     The ALJ’s Reliance on Normal Mental Status Examinations
                Regarding Dr. Manning’s Opinion

      Plaintiff also argues that the ALJ’s reliance on normal mental status

examinations with regard to Dr. Manning’s opinion is misplaced. Plaintiff argues

that the ALJ accepted that the mental status examinations demonstrated impaired

concentration and attention but failed to explain why that finding alone did not

support Dr. Manning’s opinion. I find, however, that Plaintiff’s contentions on this

score are without merit. As correctly stated by the Commissioner, the courts in this

Circuit have consistently ruled that normal mental status examination findings may

constitute substantial evidence upon which an ALJ may rely. Nelson v. Astrue, 321

F. App’x 195, 197 (3d Cir. 2009); see also Vargas v. Colvin, No. 1:14-CV-02407-

YK-GBC, 2016 WL 1084966, at *14 (M.D. Pa. Jan. 14, 2016). This argument is
                            Page 30 of 39
       Case 4:19-cv-01509-WIA Document 20 Filed 08/10/20 Page 31 of 39




without merit and does not warrant remand.

          6.    Questions Presented to the Vocational Expert

      Plaintiff also argues that the ALJ erred at step five of the sequential analysis,

because the hypothetical question(s) posed to the vocational expert did not

adequately reflect Plaintiff’s impairments. Specifically, regarding Dr. DiSimone’s

opinion, Plaintiff argues that the vocational expert was not asked what effect the

inability to bend or twist would have on Plaintiff’s ability to work. Additionally,

with respect, to Dr. Manning’s opinion, Plaintiff contends that the vocational expert

was not asked about further limitations and mental functioning. Plaintiff argues that

the ALJ committed a reversible error warranting remand.

      Similarly, I am not persuaded by Plaintiff’s arguments on this issue. To begin,

although Plaintiff asserts that Dr. DiSimone’s opinion restricting her from bending

or twisting was supported by her second surgery, Plaintiff fails to identify any

treatment records documenting a limited ability to bend or twist in support of this

assessment. Additionally, the jobs identified by the ALJ, including a microfilm

document preparer, DOT#249.587-018, a stuffer, DOT#731.685-014, and an

addresser DOT#731.685-014, do not require bending or twisting as a job

requirement. Further, Plaintiff fails to demonstrate how an inability to bend, or twist,

as assessed by Dr. DiSimone, would prevent her from performing the jobs identified

                                    Page 31 of 39
       Case 4:19-cv-01509-WIA Document 20 Filed 08/10/20 Page 32 of 39




by the ALJ.

      I find that Plaintiff’s assertions suggesting that the vocational expert was not

asked about further limitations and mental functioning with respect to Dr. Manning’s

opinion unavailing. The ALJ need only include in the hypothetical questions a

claimant’s credibly established impairments. Ramirez v. Barnhart, 372 F.3d 546,

552 (3d Cir. 2004). Additionally, while the hypothetical question posed to the

vocational expert must account for all of a claimant’s impairments, “those findings

need only be “adequately conveyed” in the ALJ’s statement of the limitation, not

recited verbatim. Hess v. Commissioner Social Security, 931 F.3d 198, 208-10 (3d

Cir. 2019).

      D.      WHETHER SUBSTANTIAL EVIDENCE SUPPORTS THE ALJ’S ASSIGNMENT
              OF PARTIAL WEIGHT TO THE OPINION OF DR. ROSS

      Plaintiff also challenges the ALJ’s assignment of partial weight to the opinion

of Dr. Ross. Specifically, Plaintiff contends that the ALJ assigned partial weight to

Dr. Ross’s opinion but failed to explain her reasoning for rejecting Dr. Ross’s mental

functional limitations. In assigning partial weight to Dr. Ross’s opinion, Plaintiff

argues that the ALJ only noted Dr. Ross’s programmatic expertise and stated that

the opinion was supported by counseling records. Therefore, it is impossible to

discern the ALJ’s reasoning for rejecting Dr. Ross’s limitations. Additionally,

Plaintiff asserts that by rejecting Dr. Ross’s opinion, the ALJ had no other opinion
                                     Page 32 of 39
       Case 4:19-cv-01509-WIA Document 20 Filed 08/10/20 Page 33 of 39




upon which to rely, as she also rejected Dr. Manning’s opinion.

      Plaintiff argues:

      Specifically, Dr. Ross opined Plaintiff would have some difficulty
      maintaining concentration and attention for extended periods,
      completing a normal workday and workweek, and maintaining regular
      attendance. T 123-24, 143. She opined that Plaintiff would need special
      supervision to sustain an ordinary routine. T. 124, 143. The ALJ’s RFC
      determination does not reflect any of these limitations. As the ALJ did
      not provide a single reason why she did not accord more than partial
      weight to this opinion, she has failed to follow regulations.

(Doc. 17 p. 16).

      Plaintiff further argues that it is unclear how additional mental limitations

would affect her ability to perform work, as the vocational expert was not questioned

as to this issue at the administrative hearing. Id. Specifically, Plaintiff argues:

      The [vocational expert] was asked regarding off task time, and testified
      that if off task twenty percent, Plaintiff would be unable to work. T. 55.
      Further, requiring special supervision in order to sustain a routine
      appears to be accommodated work, which is not considered substantial
      gainful activity. 20 C.F.R. §§ 404.1573(c), 416.973(c).

Id.

      In response, the Commissioner argues that Plaintiff’s argument is without

merit because Plaintiff misreads the Mental Residual Functional Capacity

Assessment (“MRFC”) form that Dr. Ross completed as reflecting an “opinion” that

was not actually made. In support of his argument, the Commissioner relies on the

Program Operations Manual System (“POMS”) operating policy for the MRFC
                              Page 33 of 39
          Case 4:19-cv-01509-WIA Document 20 Filed 08/10/20 Page 34 of 39




(POMS DI 24510.060). The Commissioner argues:

          Twenty mental function items are grouped under four main categories
          and may be rated not significantly limited, moderately limited, or
          markedly limited. [http://secure.ssa.gov/poms.nsf/lnx/0424510060]
          Section III is where the actual mental RFC is recorded and it is recorded
          in a “narrative format.” Id.

          Here, Plaintiff asserts that the ALJ failed to account for Dr. Ross’s
          “findings” that Plaintiff would have some difficulty maintaining
          concentration and attention for extended periods, completing a normal
          workday/workweek, and maintaining regular attendance, and would
          need special supervision to sustain an ordinary routine (ECF No.17 at
          16, citing Tr. 123-24, 143). However, these ratings are part of Section
          I. Therefore, these ratings do not constitute an RFC assessment. See
          Wise v. Comm’r of Soc. Sec., 626 F. App’x 357, 360 (3d Cir. 2015)
          (“we have said that ALJ’s are not required to give any weight to these
          fill-in-the-blank and checklist portions of RFC assessments and that
          their focus instead should be on the narrative portions of the
          assessments where the medical experts expound on their opinions.”)
          Smith v. Comm’r of Soc. Sec., 631 F.3d 632, 636 (3d Cir. 2010) (“As
          the Social Security Administration’s guidelines . . . explain, however,
          Section I is merely a worksheet to aid in deciding the presence and
          degree of functional limitations and the adequacy of documentation and
          does not constitute the RFC assessment.”)

(Doc. 18 p. 22-23).

          Additionally, the Commissioner quotes directly from the MRFC form, which

states:

          The questions below help determine the individual’s ability to perform
          sustained work activities. However, the actual mental residual
          functional capacity assessment is recorded in the narrative
          discussion(s), which describes how the evidence supports each
          conclusion. This discussion(s) is documented in the explanatory text
          boxes following each category of limitation (i.e., understanding and
                                     Page 34 of 39
       Case 4:19-cv-01509-WIA Document 20 Filed 08/10/20 Page 35 of 39




      memory, sustained concentration and persistence, social interaction and
      adaptation). Any other assessment information deemed appropriate
      may be recorded in the MRFC – Additional Explanation Text box.

(Admin. Tr. 122, 142).

      The Commissioner further argues that the ALJ did account for Dr. Ross’s

limitations in the RFC assessment by incorporating additional limitations in the

RFC, including:

      [Plaintiff] can perform simple, routine, repetitive work involving only
      simple work-related decisions with few, if any, workplace changes. She
      can perform work which does not require more than simple, short
      interactions with supervisors or coworkers, and does not require
      anything more than occasional contact with the public. Although she
      may work in proximity with others, the tasks performed should not
      require working in conjunction with others and should predominantly
      involve working with objects rather than people.

(Admin. Tr. 18).

      I find that substantial evidence supports the ALJ’s consideration of Dr. Ross’s

opinion. In the instant case, the ALJ accorded partial weight to the opinion of Dr.

Ross. As mentioned above, the ALJ concluded that Dr. Ross’s opinion supported the

conclusion that Plaintiff could perform simple work activity with limited social

interaction. The ALJ based his conclusion on Dr. Ross’s programmatic expertise.

The ALJ further explained that Dr. Ross’s opinion was generally consistent and

supported by the counseling records, which indicated that Plaintiff was doing well,

she was feeling stable on her medications, she denied any difficulty with sleeping or
                                   Page 35 of 39
       Case 4:19-cv-01509-WIA Document 20 Filed 08/10/20 Page 36 of 39




eating, and the updated progress notes indicated that Plaintiff’s psychiatric

evaluation was normal. Therefore, the ALJ accorded partial weight to Dr. Ross’s

opinion.

      Plaintiff argues that the RFC fails to include any of the limitations provided

by Dr. Ross. I find this argument, however, unavailing. As correctly stated by the

Commissioner, the ALJ did consider Dr. Ross’s opinion in formulating the RFC. For

example, the ALJ explicitly stated that “[t]he opinions of Dr. Shelley Ross, Ph.D., a

state agency medical consultant, supported the conclusion that [Plaintiff] could

perform simple work activity with limited social interaction.” (Admin. Tr. 19). In

support of this contention, the ALJ confined Plaintiff to sedentary work and

incorporated additional limitations to address her mental functioning. Further, while

Plaintiff argues that the ALJ “had no other opinion upon which to rely, as she also

rejected Dr. Manning’s opinion . . .” (Doc. 17, p. 15). The law is clear, “The ALJ –

not treating or examining physicians or State agency consultants – must make the

ultimate disability and RFC determinations.” Chandler v. Comm’r of Soc. Sec., 667

F.3d 356, 361 (3d Cir. 2011). Moreover, the Third Circuit Court of Appeals has

made clear that “there is no legal requirement that a physician have made the

particular findings that an ALJ adopts in the course of determining an RFC.”

Titterington v. Barnhart, 174 F. App’x 6, 11 (3d Cir. 2006).

                                   Page 36 of 39
       Case 4:19-cv-01509-WIA Document 20 Filed 08/10/20 Page 37 of 39




      To reiterate, the Court is not tasked with revisiting these factual issues, but

with determining whether the ALJ provided valid reasons for her evaluations and

based her conclusions on substantial evidence. Because the ALJ provided adequate

articulations, I find that substantial evidence supports the ALJ’s assignment of

partial weight to the opinion of Dr. Ross. Thus, I find that remand is not warranted

regarding the ALJ’s treatment of Dr. Ross’s opinion.

         E.     QUESTIONS TO THE VOCATIONAL EXPERT REGARDING FURTHER
                MENTAL LIMITATIONS

      Additionally, Plaintiff’s contention that her case should be remanded because

the vocational expert was not asked how further mental limitations would affect her

ability to perform work is without merit. It is longstanding precedent in the Third

Circuit, that the vocational expert’s testimony concerning a claimant’s ability to

perform alternative employment may only be considered for purposes of

determining disability if the question accurately portrays the claimant’s individual

physical and mental impairments. Rutherford, 399 F.3d at 553. In the instant case,

the ALJ posed a hypothetical question concerning Plaintiff’s ability to perform

alternative employment, which included mental functioning limitations. (Admin. Tr.

49-57). Specifically, the ALJ asked the following:

      Assume an individual the same age, education, and work background
      as the claimant. I’d like you to consider that individual at the light
      exertional level, who is prohibited from climbing ladders, ropes or
                                  Page 37 of 39
       Case 4:19-cv-01509-WIA Document 20 Filed 08/10/20 Page 38 of 39




      scaffolds. Can occasionally balance, stoop, crouch, crawl, kneel and
      climb stairs . . . Is limited to simple, routine, repetitive work involving
      only simple, work-related decisions with few, if any, work place
      changes.
      That individual can perform work that does not require more than
      simple, short interactions with supervisors or coworkers and does not
      require any contact with the public. Excuse me.

      Does not require anything more than occasional contact with the public,
      and although the individual may work in proximity with others, the
      tasks performed should not require working in conjunction with others
      and should predominantly involve working with objects rather than
      people.

      ....

      Could that individual perform the past job you described as actually
      performed or as generally performed in the national economy?

(Admin. Tr. 51-52).

      I find that the hypothetical question posed to the vocational expert adequately

portrayed Plaintiff’s mental limitations and how those limitations would affect

Plaintiff’s ability to perform work. The functional limitation findings do not require

particular language to appear in the statement of the limitation. Hess, 931 F.3d at

208. The “findings need only be ‘adequately conveyed’ in the ALJ’s statement of

the limitation, not recited verbatim.” Id. at 210. Remand is not warranted on the

questions posed to the vocational expert regarding mental limitations.




                                    Page 38 of 39
      Case 4:19-cv-01509-WIA Document 20 Filed 08/10/20 Page 39 of 39




V.    CONCLUSION

      Accordingly, Plaintiff’s request for the award of benefits, or in the alternative

a new administrative hearing is DENIED as follows:

      (1)   The final decision of the Commissioner will be AFFIRMED.

      (2)   Final judgment will be issued in favor of the Commissioner of the
            Social Security Administration.

      (3)   An appropriate Order shall issue

Date: August 10, 2020                         BY THE COURT

                                              s/William I. Arbuckle
                                              William I. Arbuckle
                                              U.S. Magistrate Judge




                                   Page 39 of 39
